Citation Nr: 0810619	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  02-04 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder as secondary to the service connected 
back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
December 1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2001 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  The Board has remanded the case in October 2003 
and October 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In part, it has been noted that the appellant and his 
representative have been trying to raise an issue of 
secondary service connection for a psychiatric disorder.  
Initially secondary service connection was denied by rating 
decision of February 1980.  Appellant was notified and did 
not appeal.  A recent rating action held that new and 
material evidence had not been received to reopen the 
secondary service connection claim.  The TDIU issue was then 
recertified to the Board.  The appellant's representative at 
the Board has entered a timely notice of disagreement with 
the denial of the reopening of the claim.  This initiates the 
appellate process and requires remand of this issue.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  As such, 
consideration of the TDIU issue would have to be deferred, 
but is also in need of additional development.

A preliminary review of the file shows the veteran was last 
afforded a VA examination regarding his service-connected low 
back disorder in February 2005.  This is more than three 
years ago.  In a March 2008 Informal Hearing Presentation a 
service representative reported that the veteran had reported 
a worsening of his spine disability over the past several 
years.  Given the allegations of worsening disability, the 
veteran must be reexamined to determine the current severity 
of his lumbar spine disability.  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (Court determined that Board should have 
ordered contemporaneous examination of veteran because a 23-
month old exam was too remote in time to adequately support 
the decision in an appeal for an increased rating); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (where record does not 
adequately reveal current state of claimant's disability, 
fulfillment of statutory duty to assist requires a 
contemporaneous medical examination - particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).  Snouffer v. Gober, 10 Vet. App. 400, 403 
(1997), quoting VAOPGCPREC 11-95, 60 Fed. Reg. 43, 186 (1995) 
(To the extent the claimant asserts the disability in 
question has undergone an increase in severity since the time 
of the last examination, a new VA examination is required).

A veteran may receive a TDIU if he is unable to secure and 
maintain a substantially gainful occupation due solely to 
impairment resulting from his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2007).  Consideration 
may be given to a veteran's level of education, special 
training, and previous work experience in determining whether 
he is unemployable, but not to his age or the impairment 
caused by any disabilities that are not service connected.  
38 C.F.R. §§ 3.341, 4.16, 4.19 (2007).  Mittleider v. West, 
11 Vet. App. 181, 182 (1998).

The VCAA has enhanced VA's duty to notify a veteran of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA requires VA to notify him and his 
representative of any information, and any medical or lay 
evidence not previously provided to the Secretary of VA that 
is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the veteran and his 
representative of which portion, if any, of the evidence is 
to be provided by him and which part, if any, VA will attempt 
to obtain on his behalf.  38 U.S.C.A. § 5103 (West 2002 & 
Supp. 2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The U. S. Court of Appeals for Veterans Claims (Court) 
further expounded on the VCAA notice content requirements in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Court 
held, in part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2007).

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 9 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and effective date of an award.

In this appeal at hand, the veteran was provided notice of 
the type of information and evidence needed to substantiate 
his increased rating claim (i.e., the degree of disability 
element), but he was not provided notice of the type of 
evidence necessary to establish an effective date in the 
event a higher disability rating is granted.  He must receive 
this additional notice before deciding his appeal.  The RO's 
July 2004 letter does not satisfy the requirements of the 
VCAA and the Court's recent holding in Dingess.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the veteran another VCAA letter 
concerning the claim on appeal, with a 
copy to his representative.  The letter 
must: 1) advise him of the type of 
evidence needed to substantiate the 
claim; 2) advise him of what evidence VA 
will obtain; 3) advise him of what 
evidence he is responsible for obtaining; 
and 4) tell him to submit all relevant 
evidence in his possession.  The letter 
should also include an explanation of the 
information or evidence needed to 
establish an effective date for the 
claims on appeal, as recently outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 9 Vet. App. 473 (2006).

Also ask the veteran to provide the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, VA and private, who have 
treated him for the service-connected 
lumbar spine disability since February 
2005, the date of his last VA 
examination.  With his authorization, 
request copies of all indicated records 
that have not been obtained previously 
and associate them with the claims file.  
Any documents obtained that are in 
another language should be translated 
into English.  

2.  Provide the veteran and his 
representative a statement of the case 
(SOC) on issue 2 on the title page.  He 
must then complete a timely substantive 
appeal to continue the appeal.  If a 
timely substantive appeal is not filed, 
the appeal on this issue should be 
closed.  If a substantive appeal is 
filed, any additional development should 
be undertaken and additional notice 
provided as indicated.

3.  Schedule the veteran for VA 
examination(s), by physician(s) to obtain  
orthopedic and neurological findings and 
medical opinions concerning the current 
severity of his service-connected lumbar 
spine disability.  [The Board will leave 
it to the AMC's discretion as to whether 
this actually requires one versus two 
examinations.]  Whichever the case, the 
claims folder and a copy of this remand 
are to be made available to the 
examiner(s), and the examiner(s) is asked 
to confirm he or she has reviewed the 
claims file for the veteran's pertinent 
medical history.

The orthopedic evaluation should set 
forth all objective findings regarding 
the veteran's service-connected lumbar 
spine disability, including range of 
motion measurements (for forward flexion, 
backward extension, left and right 
lateral flexion, and left and right 
rotation).  The examiner should comment 
on whether there is functional loss due 
to pain/painful motion, weakened 
movement, premature/excess fatigability, 
and incoordination, including especially 
with prolonged use of the thoracic spine 
and when the veteran's symptoms are most 
problematic ("flare-ups").  DeLuca v. 
Brown, 8 Vet. App. 202 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, and 4.59.  The 
examiner should also indicate to what 
extent the back pathology impedes his 
ability to obtain or maintain substantial 
gainful employment without consideration 
to age or other non-service connected 
disabilities.

The neurological evaluation should 
include any tests or studies deemed 
appropriate to determine the presence of 
any associated objective neurologic 
abnormalities.  If there are neurological 
changes, the nerve involved should be 
identified and the symptoms and 
impairments should be described in 
detail.

4.  Then readjudicate the claim in light 
of the additional evidence obtained.  If 
the claim is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond to it.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
REMAND is to obtain additional evidence and ensure the 
veteran is afforded due process of law.  The Board intimates 
no opinion, either factual or legal, as to the ultimate 
disposition warranted.  No action is required by the veteran 
until contacted.  He has the right to submit additional 
evidence and argument concerning the claims the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



